IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
DAVID LYNN RHODES,

             Appellant,

 v.                                                Case No. 5D16-3398

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 5, 2017

Appeal from the Circuit Court
for Marion County,
Anthony M. Tatti, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.


      AFFIRMED. See Rivero v. State, 35 So. 3d 183, 184-86 (Fla. 3d DCA 2010);
Sorey v. State, 419 So. 2d 810, 813 (Fla. 3d DCA 1982).




WALLIS, EDWARDS and EISNAUGLE, JJ., concur.